Exhibit 99.8 PRO FORMA VALUATION UPDATE REPORT CAPITOL FEDERAL FINANCIAL, INC. Topeka, Kansas PROPOSED HOLDING COMPANY FOR: CAPITOL FEDERAL SAVINGS BANK Topeka, Kansas Dated As Of: August 30, 2010 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 August 30, 2010 Boards of Directors Capitol Federal Savings Bank MHC Capitol Federal Financial Capitol Federal Savings Bank 700 Kansas Avenue Topeka, Kansas66603 Members of the Boards of Directors: We have completed and hereby provide an updated appraisal of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion described below. This updated appraisal is furnished pursuant to the conversion regulations promulgated by the Office of Thrift Supervision (“OTS”).Specifically, this appraisal has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” as set forth by the OTS, and applicable regulatory interpretations thereof.Our original appraisal report, dated May 28, 2010 (the “Original Appraisal”), and previous appraisal update report, dated August 13, 2010 (the “First Update”), are incorporated herein by reference.As in the preparation of our Original Appraisal and First Update, we believe the data and information used herein is reliable; however, we cannot guarantee the accuracy and completeness of such information. On May 5, 2010, the respective Boards of Directors of Capitol Federal Savings Bank MHC (the “MHC”) and Capitol Federal Financial (“CFFN”) adopted a Plan of Conversion and Reorganization (the “Plan of Conversion”) whereby the MHC will convert to stock form.As a result of the conversion, CFFN, which currently owns all of the issued and outstanding common stock of the Capitol Federal Savings Bank, Topeka, Kansas (the “Bank”) will be succeed by a Maryland corporation with the name of Capitol Federal Financial, Inc. (“Capitol Federal Financial” or the “Company”).Following the conversion, the MHC will no longer exist.For purposes of this document, the existing consolidated entity will hereinafter be referred to as Capitol Federal Financial or the Company.As of June 30, 2010, the MHC had a majority ownership interest in, and its principal asset consisted of, approximately 70.54% of the common stock (the “MHC Shares”) of Capitol Federal Financial.The remaining 29.46% of Capitol Federal Financial’s common stock is owned by public stockholders. Washington Headquarters Three Ballston Plaza Telephone: (703) 528-1700 1100 North Glebe Road, Suite 1100 Fax No.: (703) 528-1788 Arlington, VA 22201 Toll-Free No.: (866) 723-0594 www.rpfinancial.com E-Mail: mail@rpfinancial.com Board of Directors August 30, 2010 Page 2 It is our understanding that Capitol Federal Financial has offered its stock, representing the majority ownership interest held by the MHC, in a subscription offering to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans, including the Bank’s employee stock ownership plans (the “ESOP”), Supplemental Eligible Account Holders and Other Members, as such terms are defined for purposes of applicable federal regulatory requirements governing mutual-to-stock conversions.The stock has also been offered to the public at large in a community offering and a syndicated offering.Upon completing the mutual-to-stock conversion and stock offering (the “second-step conversion”), the Company will be 100% owned by public shareholders, the publicly-held shares of CFFN will be exchanged for shares in the Company at a ratio that retains their ownership interest at the time the conversion is completed and the MHC assets will be consolidated with the Company. The Appraisal is based on Capitol Federal Financial’s representation that the information contained in the regulatory applications and additional information furnished to us by Capitol Federal Financial and its independent auditor, legal counsel and other authorized agents are truthful, accurate and complete.We did not independently verify the financial statements and other information provided by Capitol Federal Financial, or its independent auditor, legal counsel and other authorized agents nor did we independently value the assets or liabilities of Capitol Federal Financial.The valuation considers Capitol Federal Financial only as a going concern and should not be considered as an indication of Capitol Federal Financial’s liquidation value. Our appraised value is predicated on a continuation of the current operating environment for Capitol Federal Financial and for all thrifts and their holding companies.Changes in the local, state and national economy, the legislative and regulatory environment for financial institutions and mutual holding companies, the stock market, interest rates, and other external forces (such as natural disasters or significant world events) may occur from time to time, often with great unpredictability and may materially impact the value of thrift stocks as a whole or the value of Capitol Federal Financial’s’ stock alone.It is our understanding that there are no current plans for selling control of Capitol Federal Financial following completion of the second-step conversion.To the extent that such factors can be foreseen, they have been factored into our analysis. The estimated pro forma market value is defined as the price at which Capitol Federal Financial’s common stock, immediately upon completion of the second-step stock offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Board of Directors August 30, 2010 Page 3 Our valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the common stock.Moreover, because such valuation is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the conversion will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the pro forma market value thereof.RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities.RP Financial maintains a policy which prohibits the company, its principals or employees from purchasing stock of its client institutions. This updated appraisal reflects the following noteworthy items:(1) a review of recent developments in Capitol Federal Financial’s financial condition, including financial data through June 30, 2010; (2) an updated comparison of Capitol Federal Financial’s financial condition and operating results versus the Peer Group companies identified in the Original Appraisal; (3) a review of stock market conditions since the date of the First Update; and (4) the results of Capitol Federal Financial’s subscription, communityand syndicated offerings. Discussion of Relevant Considerations 1.Financial Results Table 1 presents summary balance sheet and income statement details for the twelve months ended March 31, 2010 and updated financial information through June 30, 2010.Capitol Federal Financial’s assets increased by $57.9 million or 0.7% from March 31, 2010 to June 30, 2010.Cash and investment securities accounted for most of the Company’s asset growth during the quarter, which was partially offset by decreases in mortgage-backed securities and loans receivable.Overall, Capitol Federal Financial’s cash and investments (inclusive of FHLB stock) increased from $1.166 billion or 13.7% of assets at March 31, 2010 to $1.415 billion or 16.6% of assets at June 30, 2010.Loans receivable decreased from $5.380 billion or 63.4% of assets at March 31, 2010 to $5.316 billion or 62.2% of assets at June 30, 2010, while over the same time period mortgage-backed securities decreased from $1.757 billion or 20.7% of assets to $1.620 billion or 19.0% of assets.The balance of bank-owned life insurance (“BOLI”) increased nominally during the quarter and remained at 0.6% of assets. Updated credit quality measures showed little change during the quarter ended June 30, 2010. Non-accruing loans decreased from $34.0 million at March 31, 2010 to $33.3 million at June 30, 2010, while real estate owned increased from $6.9 million at March 31, 2010 to $7.2 million at June 30, 2010.Overall, non-performing assets decreased from $40.9 million or 0.48% of assets at March 31, 2010 to $40.3 million or 0.47% of assets at June 30, 2010. Board of Directors August 30, 2010 Page 4 Table 1 Capitol Federal Financial Recent Financial Data At March 31, 2010 At June 30, 2010 Amount Assets Amount Assets (%) (%) Balance Sheet Data Total assets $ % $ % Cash, cash equivalents Investment securities Mortgage-backed securities Loans receivable, net FHLB stock Bank-owned life insurance Deposits Borrowings Total equity 12 Months Ended 12 Months Ended March 31, 2010 June 30, 2010 Amount Avg. Assets Amount Avg. Assets (%) (%) Summary Income Statement Interest income $ % $ % Interest expense ) Net interest income Provisions for loan losses ) Net interest income after provis. Non-interest operating income Gain on sale of securities/loans Non-interest operating expense ) Income (loss) before income taxes Income taxes ) Net income $ % $ % Sources: Capitol Federal Financial’s prospectus, audited and unaudited financial statements, and RP Financial calculations. Board of Directors August 30, 2010 Page 5 Asset growth was primarily funded by deposit growth during the quarter ended June 30, 2010.Total deposits increased from $4.319 billion or 50.9% of assets at March 31, 2010 to $4.374 billion or 51.2% of assets at June 30, 2010, while borrowings increased nominally from $3.109 billion or 36.6% of assets at March 31, 2010 to $3.110 billion or 36.4% of assets at June 30, 2010.The composition of borrowings at June 30, 2010 consisted of $2.4 billion of FHLB advances, $660,000 million of repurchase agreements and $53.6 million of trust preferred debt, which was substantially unchanged from the Company’s composition of borrowings at March 31, 2010.Capitol Federal Financial’s equity increased by $13.9 million during the quarter, which was mostly attributable to retention of earnings and, to a lesser extent, an increase in the net unrealized gain maintained on available for sale investment securities.Equity growth kept pace with asset growth, as the Company’s equity-to-assets ratio equaled 11.2% at March 31, 2010 and at June 30, 2010. Capitol Federal Financial’s operating results for the twelve months ended March 31, 2010 and June 30, 2010 are also set forth in Table 1.The Company’s reported earnings increased from $67.9 million or 0.81% of average assets for the twelve months ended March 31, 2010 to $69.2 million or 0.82% of average assets for the twelve months ended June 30, 2010.The increase in earnings was largely due to a decrease in operating expenses. Capitol Federal Financial’s net interest income decreased from $177.1 million during the twelve months ended March 31, 2010 to $172.1 million during the most recent twelve month period, which served to decrease the net interest income to average assets ratio from 2.11% during the twelve months ended March 31, 2010 to 2.04% during the twelve months ended June 30, 2010.The decrease in the net interest income ratio was reflective of a narrower yield-cost spread for the quarter ended June30, 2010 compared to the year ago quarter, which was due to a larger reduction in the weighted average yield on interest-earning assets relative to the weighted average rate paid on interest-bearing liabilities.The more significant reduction in interest-earning asset yields was in part related to a shift in the Company’s interest-earning asset composition towards a higher concentration of lower yielding cash and investments.Overall, the Company’s interest rate spread decreased from 1.93% during the quarter ended June 30, 2009 to 1.70% during the quarter ended June 30, 2010. Operating expenses were $5.8 million lower during the most recent twelve month period, decreasing as a percent of average assets from 1.14% during the twelve months ended March 31, 2010 to 1.06% during the twelve months ended June 30, 2010.The decrease in operating expenses was mostly related to a decrease in FDIC insurance premiums, which was mostly related to the FDIC’s industry-wide special five basis assessment recorded in the quarter ended June 30, 2009.Overall, Capitol Federal Financial’s updated ratios for net interest income and operating expenses provided for a slightly more favorable expense coverage ratio, (net interest income divided by operating expenses), as the expense coverage ratio increased from 1.85x for the twelve months ended March 31, 2010 to 1.92xfor the twelve month ended June 30, 2010. Board of Directors August 30, 2010 Page 6 Non-interest operating income was substantially unchanged in the Company’s updated earnings, equaling 0.32% and 0.31% of average assets for the twelve month ended March 31, 2010 and June 30, 2010, respectively.Overall, when factoring non-interest operating income into core earnings, the Company’s updated efficiency ratio of 45.1% (operating expenses, net of goodwill amortization, as a percent of net interest income and non-interest operating income) was slightly more favorable compared to its 46.9% efficiency ratio recorded for the twelve months ended March 31, 2010. Non-operating income remained a minor factor in the Company’s updated earnings, with gains and losses on the sale of securities and loans remaining the only non-operating items recorded in the Company’s updated earnings.Overall, net non-operating income equaled 0.10% and 0.09 of average assets for the twelve months ended March 31, 2010 and June 30, 2010, respectively. Loan loss provisions were down slightly during the most recent twelve month period, decreasing from 0.12% of average assets for the twelve months ended March 31, 2010 to 0.10% of average assets for the twelve months ended June 30, 2010.As of June 30, 2010, the Company maintained valuation allowances of $15.7 million, equal to 0.29% of net loans receivable and 47.25% of non-performing loans. Income taxes remained constant as a percent of average assets, equaling 0.46% of average assets for both periods shown in Table 1.The Company’s effective tax rate equaled 36.16% during the twelve months ended March 31, 2010 compared to 35.91% during the twelve months ended June 30, 2010.As set forth in the Original Appraisal and First Update, the Company’s marginal effective statutory tax rate approximates 38.32%. 2.Peer Group Financial Comparisons Tables 2 and 3 present the financial characteristics and operating results for Capitol Federal Financial, the Peer Group and all publicly-traded thrifts.The Company’s and the Peer Group’s ratios are based on financial results through June 30, 2010.NewAlliance Bancshares of Connecticut, which was one of the Peer Group companies identified in the Original Appraisal, is the subject of an announced acquisition by First Niagara Financial Group of New York and, therefore, has been eliminated from the Peer Group. In general, the comparative balance sheet ratios for the Company and the Peer Group did not vary significantly from the ratios exhibited in the Original Appraisal. Consistent with the Original Appraisal, the Company’s updated interest-earning asset compositions continued to reflect a higher concentration of cash and investments and a lower concentration of loans relative to the updated ratios for the Peer Group.Overall, the Company’s updated interest-earning assets amounted to 97.7% of assets, which remained above the comparable Peer Group ratio of 94.0%.The Company’s non-interest earning assets included BOLI equal to 0.6% of assets, while the Peer Group’s non-interest earning assets included goodwill and intangibles equal to 1.7% of assets and BOLI equal to 0.8% of assets. Board of Directors August 30, 2010 Page 7 Table 2 Balance Sheet Composition and Growth Rates Comparable Institution Analysis As of June 30, 2010 Balance Sheet as a Percent of Assets Balance Sheet Annual Growth Rates Regulatory Capital Cash & Equivalents MBS & Invest BOLI Loans Deposits Borrowed Funds Subd. Debt Net Worth Goodwill & Intang Tng Net Worth Assets MBS, Cash & Investments Loans Deposits Borrows. &Subdebt Net Worth Tng Net Worth Tangible Core Reg.Cap. Capitol Federal Financial June 30, 2010 % -4.07
